Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the threads of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
While the specification describes the tibial implant as having screw threads, the tibial implant as shown in Fig. 4d appears to have what would be interpreted as ridges, and not threads. A thread would typically be interpreted as having a helical structure, whereas the structure shown in Fig. 4d is not helical. To overcome this rejection, claim 17 could be reworded to reflect the ridge structure illustrated in Fig. 4d.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 

Claim Objections
Claims 1 and 3 are objected to because of the following informalities: “a single piece polished metal” should read as “a single piece of polished metal.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ruatti et al. (“Total Talar Prosthesis Replacement after Talar Extrusion,” 2017) in view of Link (U.S. Patent No. 3,839,742).
Regarding claim 1, Ruatti et al. discloses a talus implant comprising: a body section (as shown in Fig. A, derived from Fig. 5); a neck section (as shown in Fig. A); a crown (as shown in Fig. A), wherein said crown (as shown in Fig. A) is positioned at a top portion of the body section (as shown in Fig. A); at least one wing (as shown in Fig. A) coupled to the body section (as shown in Fig. A), wherein at least one wing (as shown in Fig. A) extends out from the body (as shown in Fig. A) section and wherein said body 

    PNG
    media_image1.png
    468
    674
    media_image1.png
    Greyscale

Ruatti et al. does not disclose that the metal is a polished metal. Link discloses a talus implant analogous to that of Ruatti et al. The articular surface of the implant of Link is a metal which is polished to increase the smoothness of the top surface (col. 2, line 67 – col. 3, line 2), which reduces the friction between this surface and adjacent surfaces and improves performance of the joint. It would have been obvious to one skilled in the art at the time of filing to have modified the implant of Ruatti et al. with the teachings of Link by polishing at least the top surface of the implant to increase its smoothness. This would result in the implant of Ruatti et al. wherein said body section, said neck section, said crown, and said wing from a single piece of metal which is at least partially polished.
Regarding claim 2, the present combined citation discloses the talus implant as in claim 1. Additionally, Ruatti et al. discloses that the implant, further comprises at least one screw hole (as shown in Fig. A) positioned in at least one of the neck section (as shown in Fig. A) and the body section (as shown in Fig. A).
Regarding claim 8, the present combined citation discloses the talus implant as in claim 1. Additionally, Ruatti et al. discloses that said crown section (as shown in Fig. A) is configured to have at least two separate rounded surfaces section (as shown in Fig. A).
Regarding claim 9, the present combined citation discloses the talus implant as in claim 8. Additionally, Ruatti et al. discloses said crown (as shown in Fig. A) has a substantially semi-circular cross-section (Fig. 5).
Regarding claim 10, the present combined citation discloses the talus implant as in claim 9. Additionally, Ruatti et al. discloses said neck section (as shown in Fig. A) further comprises at least one screw hole (as shown in Fig. A).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ruatti et al. (“Total Talar Prosthesis Replacement after Talar Extrusion,” 2017) in view of Link (U.S. Patent No. 3,839,742) and Leemrijse et al. (U.S. Patent No. 10,952,865).
Regarding claim 3, Ruatti et al. discloses a talus implant comprising: a body section (as shown in Fig. A); a neck section (as shown in Fig. A); a crown (as shown in Fig. A), wherein said crown (as shown in Fig. A) is positioned at a top portion of the body section (as shown in Fig. A); at least one wing (as shown in Fig. A) coupled to the body section (as shown in Fig. A), wherein at least one wing (as shown in Fig. A) extends out from the body section (as shown in Fig. A) and wherein said neck section (as shown in Fig. A), said crown (as shown in Fig. A) and said wing (as shown in Fig. A) have a top surface made from a single piece metal.
Ruatti et al. does not disclose that the metal is a polished metal. Link discloses a talus implant analogous to that of Ruatti et al. The articular surface of the implant of Link is a metal which is polished to increase the smoothness of the top surface (col. 2, line 67 – col. 3, line 2), which reduces the friction between this surface and adjacent surfaces and improves performance of the joint. It would have been 
Ruatti et al. does not disclose at least one post extending out from a bottom portion of said body section, wherein said post is formed integral with said body section. Ruatti et al. does disclose a screw extending out from a bottom portion of said body section (Fig. 8) in order to fix the implant to the adjacent bone (pg. 906, col. 2, lines 1-6). Leemrijse et al. discloses a talar implant analogous to that of Ruatti et al. Leemrijse et al. discloses that a post (216a) which is formed integral with a body section can also be used to fix a talar implant to adjacent bone (col. 15, lines 31-35). It would have been obvious to one skilled in the art at the time of filing to have modified the implant of Ruatti et al. in view of Link with the teachings of Leemrijse et al. by replacing one of the two fixation screws of Ruatti et al. with a post which is formed integral with said body section because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. This would result in the implant of Ruatti et al. in view of Link wherein there is at least one post extending out from a bottom portion of said body section, wherein said post is formed integral with said body section.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ruatti et al. (“Total Talar Prosthesis Replacement after Talar Extrusion,” 2017) in view of Link (U.S. Patent No. 3,839,742) and Leemrijse et al. (U.S. Patent No. 10,952,865) and further in view of Fang et al. (“Total talar replacement with a novel 3D printed modular prosthesis for tumors,” 2018).
Regarding claims 4-5, the present combined citation of Ruatti et al. in view of Link and Leemrijse et al. discloses the talus implant as in claim 3, wherein said body section has at least one polished claim 4) or that a bottom surface of said body section and said post are formed from a mesh structure (claim 5). Instead, the bottom surface of Ruatti et al. is coated in hydroxyapatite to facilitate osseointegration of the implant (pg. 907, col. 2, lines 10-14), which would cause subtalar arthrodesis. Fang et al. discloses a talar implant analogous to that of Ruatti et al. Fang et al. discloses that the bottom surface of the body section (“lower component”) is formed from a mesh structure (Fig. E) in order to promote subtalar arthrodesis (pg. 1898, col. 2, lines 19-22), which would help to stabilize the implant. It would have been obvious to one skilled in the art at the time of filing to have modified the device of Ruatti et al. in view of Link and Leemrijse et al. with the teachings of Fang et al. by substituting the bottom hydroxyapatite surface of the implant with a mesh one because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. This would result in the implant of Ruatti et al. in view of Link and Leemrijse et al. wherein said bottom surface of said body section is formed from a mesh structure (claims 4 and 5) and said post are formed from a mesh structure (claim 5), as the posts are part of the bottom surface.
Regarding claim 5, the present combined citation discloses the talus implant as in claim 5. Additionally, the neck section of the talus implant of Ruatti et al. comprises one screw hole (as shown in Fig. A) for attachment to the calcaneus (Fig. 8) in addition to the substituted post of Leemrijse et al. in the body section. Ruatti et al. does not disclose that the neck section comprises at least two screw holes. Fang et al. discloses a talar implant with a screw hole in the neck section in order to allow for fixation of the talonavicular joint (Fig. 3e; pg. 1899, notes), which would help to stabilize the joint. It would have been obvious to one skilled in the art at the time of filing to have modified the implant of Ruatti et al. in view of Link, Leemrijse et al., and Fang et al. further with the teachings of Fang et al. by adding an additional screw hole in the neck section to allow for fixation of the talonavicular joint. This would result .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ruatti et al. (“Total Talar Prosthesis Replacement after Talar Extrusion,” 2017) in view of Link (U.S. Patent No. 3,839,742) and further in view of Fang et al. (“Total talar replacement with a novel 3D printed modular prosthesis for tumors,” 2018).
Regarding claim 11, the present combined citation of Ruatti et al. in view of Link discloses the implant as in claim 1. Ruatti et al. does not disclose that the talus implant is printed in a three-dimensional manner. Fang et al. discloses a talus implant analogous to that of Ruatti et al. The implant of Fang et al. is printed in a three-dimensional manner in order to produce an implant “based on the patient’s own anatomic geometrics, which would contribute to better conformity of the articulation than those produced in traditional manufacture methods,” (pg. 1903, lines 1-6). It would have been obvious to one skilled in the art at the time of filing to have modified the implant of Ruatti et al. in view of Link with the teachings of Fang et al. by having the implant be printed in a three-dimensional manner in order to improve the conformity of the articulation of the implant. This would result in the implant of Ruatti et al. in view of Link wherein the talus implant is printed in a three-dimensional manner.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ruatti et al. (“Total Talar Prosthesis Replacement after Talar Extrusion,” 2017) in view of Link (U.S. Patent No. 3,839,742), Leemrijse et al. (U.S. Patent No. 10,952,865), and Fang et al. (“Total talar replacement with a novel 3D printed modular prosthesis for tumors,” 2018), and further in view of Kowalczyk et al. (U.S. Publication No. 2017/0360488).
Regarding claim 16, the present combined citation of Ruatti et al. in view of Link, Leemrijse et al., and Fang et al. discloses the talus implant as in claim 4. The present combined citation does not disclose that said mesh structure is formed from a honeycomb pattern. Kowalczyk et al. discloses a bone implant designed for osseointegration analogous to that of Ruatti et al. which is formed from a honeycomb pattern (paragraph 0125). It would have been obvious to one skilled in the art at the time of filing to have modified the implant of Ruatti et al. with the teachings of Kowalczyk et al. by using a honeycomb pattern to form the mesh structure. This would have been obvious because the substitution of the mesh pattern of the present combined citation for the known honeycomb pattern of Kowalczyk et al. would have yielded predictable results to one of ordinary skill in the art at the time of the invention. This would result in the talus implant as disclosed by Ruatti et al. in view of Link, Leemrijse et al., and Fang et al. wherein said mesh structure is formed from a honeycomb pattern.
Regarding claim 17, the present combined citation of Ruatti et al. in view of Link, Leemrijse et al., Fang et al., and Kowalczyk et al. discloses the talus implant as in claim 16. It does not disclose that said mesh structure has a varying porosity. Kowalczyk et al. discloses a 3-D printed mesh bone implant which does have a varying porosity. This varying porosity is designed so that, when the porous region is adjacent to bone, there is lower porosity and higher density to increase the surface area of the implant and thus improve attachment. In areas that are not adjacent to bone, there is increased porosity, which allows for the use of bone growth agents (paragraph 0206). It would have been obvious to one skilled in the art at the time of filing to have modified the implant of Ruatti et al. in view of Link, Leemrijse et al., Fang et al., and Kowalczyk et al. further with the teachings of Kowalczyk et al. by designing the mesh structure with a varying porosity to improve attachment of the device near bone and to allow for the use of bone growth agents in areas not adjacent to bone. This would result in the talus implant of Ruatti et al. in view of Link, Leemrijse et al., Fang et al., and Kowalczyk et al. wherein said mesh structure has a varying porosity.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ruatti et al. (“Total Talar Prosthesis Replacement after Talar Extrusion,” 2017) in view of Link (U.S. Patent No. 3,839,742) and Fonte et al. (U.S. Patent No. 10,912,652).
Regarding claim 18, Ruatti et al. discloses an implant system comprising: a talus implant (Fig. 5) comprising: a body section (as shown in Fig. A); an outer surface on the body section (as shown in Fig. A), wherein the outer surface on the body section (as shown in Fig. A) is configured to interact with cartilage of other adjacent bones (pg. 906, col. 1, lines 6-8).
Ruatti et al. dos not disclose that the outer surface is polished. Link discloses a talus implant analogous to that of Ruatti et al. The articular surface of the implant of Link is a metal which is polished to increase the smoothness of the top surface (col. 2, line 67 – col. 3, line 2), which reduces the friction between this surface and adjacent surfaces and improves performance of the joint. It would have been obvious to one skilled in the art at the time of filing to have modified the implant of Ruatti et al. with the teachings of Link by polishing at least the top surface of the implant to increase its smoothness. This would result in the implant of Ruatti et al. the outer surface is polished.
Ruatti et al. also does not disclose a tibial implant comprising: a post comprising threads and configured to insert into a tibia of a patient; a base plate, configured to interact with the body section of the talus implant. Fonte et al. discloses a talar implant analogous to that of Ruatti et al. the talar implant of Fonte et al. is designed to interact with a tibial implant (22) comprising: a post (as shown in Fig. B, derived from Fig. 1) comprising threads (as shown in Fig. B) and configured to insert into a tibia of a patient (Fig. 1); a base plate (30), configured to interact with the body section (24) of the talus implant (20). It would have been obvious to one skilled in the art at the time of filing to have combined the talar implant of Ruatti et al. with the tibial implant of Fonte et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known .

    PNG
    media_image2.png
    450
    355
    media_image2.png
    Greyscale

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ruatti et al. (“Total Talar Prosthesis Replacement after Talar Extrusion,” 2017) in view of Link (U.S. Patent No. 3,839,742) and Fonte et al. (U.S. Patent No. 10,912,652) and further in view of Fang et al. (“Total talar replacement with a novel 3D printed modular prosthesis for tumors,” 2018).
Regarding claim 19, the present combined citation of Ruatti et al. in view of Link and Fonte et al. discloses the implant of claim 18. Ruatti et al. does not disclose that at least a portion of the body section has an outer surface that is roughened and formed from a mesh structure. Instead, the bottom surface of Ruatti et al. is coated in hydroxyapatite to facilitate osseointegration of the implant (pg. 907, 
Regarding claim 20, the present combined citation of Ruatti et al. in view of Link, Fonte et al., and Fang et al. discloses the implant of claim 19. Additionally, according to the present combined citation, the mesh structure is located on the bottom surface, which, as disclosed by Ruatti et al.,  extends outward from the body section (as shown in Fig. A) such that it is configured to interact with adjacent bone (Fig. 8). Therefore, according to the present combined citation, the mesh structure extends outward from the body section such that the mesh structure is configured to interact with adjacent bone.

Allowable Subject Matter
Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: while the prior art does disclose talar implants with screw holes in a variety of configurations, no implant with multiple screw holes extending from the neck section to the body section were found and no obvious reason for adding such screw holes in the specific configuration described was found.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774